Title: Alexander Hamilton’s Proposed Presidential Message to Congress, 6–13 January 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia, 6–13 Jan. 1794]
          
          Since the application, which was made to the Government of France, for the Recall of
            its present Minister, that Minister has furnished new and
            material causes of dissatisfaction with his Conduct. But these occasions of offence have
            hitherto passed without particular notice; in the hope that it would not be long before
            the arrival of an order of Recall would terminate the embarrassment—and in the desire,
            inspired by sentiments of friendship and respect for his Nation, to avoid as long as
            possible an Act of extremity towards its Agent. But a case has occurred, which is
            conceived to render further forbearance inconsistent with the dignity and perhaps the
            safety of the United States. It is proved, as will be seen by papers now transmitted for
            the information of Congress, that this foreign Agent has proceeded to the extraordinary
            length of issuing commissions in the name of the French Republic to several of our
            citizens, for the purpose of raising, within the two Carolinas and Georgia, a large
            military force with the declared design of employing them, in concert with such Indians
            as could be engaged on the Enterprize, in an expedition against the
            colonies, in our neighbourhood, of a Nation with whom the U. States are at peace.
          It would seem, likewise, from information contained in other papers, herewith also
            communicated, that a similar attempt has been going on in another quarter, namely the
            State of Kentucke; though the fact is not yet ascertained with the requisite
              authenticity.
          Proceedings so unwarrantable, so derogatory to the sovereignty of the U. States, so
            dangerous in precedent and tendency, appear to render it improper that the person
            chargeable with them should longer continue to exercise the functions and enjoy the
            privileges of a diplomatic character.
          The supersedure of the exercise of those functions, nevertheless, being a measure of
            great delicacy and magnitude, I have concluded not to come to an ultimate determination,
            without first placing the subject under the eye of Congress.
          But unless the one or the other House shall in the mean time signify to me an opinion
            that is it not adviseable so to do, I shall consider it as my duty to adopt that measure
            after the expiration of  days from this communication.
        